          Case 1:19-cv-02855-TNM Document 55 Filed 04/09/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 -------------------------------------------------------------------- X

 MARK, et al.,
                                                                          Docket No: 19-cv-2855 (TNM)
                                   Plaintiffs,

                           -against-

 THE ISLAMIC REPUBLIC OF IRAN, et al.,

                                   Defendants.

 -------------------------------------------------------------------- X

                     PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT

        Plaintiffs respectfully move pursuant to 28 U.S.C. § 1608(e) for entry of a judgment on

default as against defendant Islamic Republic of Iran (“Iran”) and the Syrian Arab Republic

(“Syria”).

        The Clerk has noted these Defendants’ defaults (DE 23, 24).

        While entry of default normally establishes a defendant’s liability, the Foreign Sovereign

Immunities Act (“FSIA”) 28 U.S.C. 1608(e) provides that “No judgment by default shall be

entered…against a foreign state, a political subdivision thereof, or an agency or instrumentality of

a foreign state, unless the claimant establishes his right to relief by evidence satisfactory to the

court.” Id.

        Accordingly, Plaintiffs submit the accompanying Memorandum of Law, and the following

testimony and evidence in support of their claims:

                                     Documents Unique to This Case

Dkt. 31          Declaration of Devora Sue Borochov

Dkt. 32          Declaration of Eli M. Borochov
          Case 1:19-cv-02855-TNM Document 55 Filed 04/09/21 Page 2 of 5




Dkt. 33       Declaration of Avraham M. Borochov

Dkt. 34       Declaration of Josef S. Borochov

Dkt. 35       Declaration of Ronen Steven Borochov

Dkt. 36       Declaration of Shari Mayer

Dkt. 37       Declaration of Shira Nechama Borochov

Dkt. 38       Declaration of Yoav Golan

Dkt. 39       Declaration of Efrat Fishfeder

Dkt. 40       Declaration of Ohad Fishfeder

Dkt. 41       Declaration of Omer Fishfeder

Dkt. 42       Declaration of Shiri Fishfeder

Dkt. 43       Declaration of Matan Golan

Dkt. 44       Declaration of Nadav Golan

Dkt. 45       Declaration of Raphael Golan

Dkt. 46       Declaration of Rotem Shoshana Golan

Dkt. 47       Declaration of Yael Golan Inbar

Dkt. 48       Declaration of Yehudit Golan

Dkt. 49       Declaration of Shai Fishfeder

Dkt. 50       Dr. Rael Strous’ Combined Expert Report regarding all plaintiffs (Exhibit 1)
Dkt. 50       Psychiatric Evaluation of Avraham M. Borochov (Exhibit 3)
Dkt. 50       Psychiatric Evaluation of Devora Sue Borochov (Exhibit 4)
Dkt. 50       Psychiatric Evaluation of Eli M. Borochov (Exhibit 5)
Dkt. 50       Psychiatric Evaluation of Josef S. Borochov (Exhibit 6)
Dkt. 50       Psychiatric Evaluation of Ronen Steven Borochov (Exhibit 7)
Dkt. 50       Psychiatric Evaluation of Shari Mayer (Exhibit 8)
Dkt. 50       Psychiatric Evaluation of Shira Nechama Borochov (Exhibit 9)


                                               -2-
          Case 1:19-cv-02855-TNM Document 55 Filed 04/09/21 Page 3 of 5




Dkt. 51       Psychiatric Evaluation of Efrat Fishfeder (Exhibit 3)
Dkt. 51       Psychiatric Evaluation of Matan Golan (Exhibit 4)
Dkt. 51       Psychiatric Evaluation of Nadav Golan (Exhibit 5)
Dkt. 51       Psychiatric Evaluation of Ohad Fishfeder (Exhibit 6)
Dkt. 51       Psychiatric Evaluation of Omer Fishfeder (Exhibit 7)
Dkt. 51       Psychiatric Evaluation of Rafael Golan (Exhibit 8)
Dkt. 51       Psychiatric Evaluation of Rotem Shoshana Golan (Exhibit 9)
Dkt. 51       Psychiatric Evaluation of Shai Fishfelder (Exhibit 10)
Dkt. 51       Psychiatric Evaluation of Shiri Fishfeder (Exhibit 11)
Dkt. 51       Psychiatric Evaluation of Yael Golan Inbar (Exhibit 12)
Dkt. 51       Psychiatric Evaluation of Yehudit Golan (Exhibit 13)
Dkt. 51       Psychiatric Evaluation of Yoav Golan (Exhibit 14)
Dkt. 53       Declaration of Dr. Alan Friedman regarding Eli M. Borochov. (Exhibit B)

Dkt. 53       Declaration of Dr. Alan Friedman regarding Yoav Golan. (Exhibit C)

Dkt. 53       Declaration of Dr. Alan Friedman regarding Rotem Shoshana Golan. (Exhibit D)

Dkt. 54       Declaration of Colonel (ret.) Aryeh Spitzen

     Evidence Previously Submitted in Force v. Islamic Rep. of Iran, DDC 16-cv-1468

Dkt. 29       Declaration of Benedetta Berti

Dkt. 30       Declaration of Dr. Marius Deeb

Dkt. 31       Declaration of Dr. Matthew Levitt

Dkt. 32       Declaration of Dr. Patrick Clawson

Dkt. 34       Declaration of Boaz Shnoor

       WHEREFORE, Plaintiffs respectfully request that the Court enter a judgment on default

as against each of the Defendants, Iran and Syria, and award damages to the Plaintiffs in the

amounts requested in the accompanying Memorandum of Law and as set forth in the




                                               -3-
         Case 1:19-cv-02855-TNM Document 55 Filed 04/09/21 Page 4 of 5




accompanying Proposed Findings of Fact and Conclusions of Law, and grant such other and

further relief as is just and proper under the circumstances.

Dated:   Brooklyn, New York
         April 9, 2021
                                                       Respectfully submitted,

                                                       THE BERKMAN LAW OFFICE, LLC
                                                       Attorneys for the Plaintiffs


                                                       by:     /s/ Robert J. Tolchin
                                                             Robert J. Tolchin

                                                       111 Livingston Street, Suite 1928
                                                       Brooklyn, New York 11201
                                                       718-855-3627




                                                 -4-
          Case 1:19-cv-02855-TNM Document 55 Filed 04/09/21 Page 5 of 5




                                CERTIFICATE OF SERVICE
         The undersigned hereby certifies that on the date indicated below a true copy of the

foregoing was served via ECF on all counsel of record herein:

Dated:    Brooklyn, New York
          April 9, 2021
                                                    /s/ Robert J. Tolchin
                                                   Robert J. Tolchin
